DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits. Claims 1-10 are currently pending and addressed below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Current application claims foreign priority from DE102020126575.1 filed on 10/09/2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the carrier rocket system which is set up to detach in flight a payload fairing”, and the transport of the “payload fairing to a surface of the earth via the launch assistance unit” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation:
“The carrier rocket system according to claim 1, wherein the carrier
rocket comprises at least one of
at least one stage section,
at least one propulsion unit,
at least one payload adapter, or
at least one payload fairing, which is suitable for use in a staged rocket
configured for a vertical launch.” 
	It is not understood based on the placement of “or” and the last line “which is suitable for use in a staged rocket configured for a vertical launch” if only the payload fairing is suitable for use in a staged rocket configured for a vertical launch, or if all of the claimed limitations are suitable for such configuration. Due to the fact that “which is suitable etc.” is a continuation of the last line, it is implied that it only applies to the payload fairing. Therefore, the scope of the claim is indefinite. 

Claim 10 recites “A manufacturing method for the manufacturing of a carrier rocket system.” Due to the fact that there are no manufacturing steps present, the scope of the claim is indefinite. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5,456,424) in view of Holger et. al (EP 0778200 A2), hereinafter Holger. 
	Regarding claim 1, Palmer discloses a carrier rocket system, which comprises a carrier rocket for a transport of at least one load (as seen in Figure 2 and 5, the launch platform airframe 1 is carrying a payload launching rocket assembly 2 (carrier rocket)), together with a launch assistance unit (launch platform airframe 1), detachably connected, or to be connected, to the carrier rocket (Figure 5; Col. 7, lines 43-47). Wherein the carrier rocket system (Payload launching rocket assembly 2) is set up to take off in a horizontal launch by means of the launch assistance unit (as seen in Figure 5, the rocket assembly 2 and the launch platform airframe 1 are set up to take off in a horizontal launch by the use of the four turbo fan engines 3 on airframe 1 as seen closer in Figure 2). Wherein the launch assistance unit is detachable from the onward-flying carrier rocket after supersonic speed has been reached (as seen in Figure 5, when the launch platform airframe 1 reaches a velocity of Mach=3.8, then the airframe 1 separates and the rocket assembly 2 continues to travel to orbit), and is set up to fly back to a surface of the earth after detachment of the launch assistance unit from the carrier rocket (as seen in Figure 5, after the launch platform airframe 1 detaches from the rocket assembly 2, the airframe 1 is returned to a surface of the earth). 
Palmer does appear to teach wherein the carrier rocket system is set up to takeoff in a horizontal launch by means of the launch assistance unit (as seen in Figure 5, the payload launching rocket assembly 2 and the launch platform airframe 1 are setup to take off in a horizontal launch), but does not appear to specifically disclose the thrust generation by at least one propulsion unit of the carrier rocket.
However, Holger in the same field of endeavor, teaches wherein the carrier rocket system (Figure 1, aircraft 2) is set up to take off in a horizontal launch (Figure 1; Page 2, Paragraph 1) by means of the launch assistance unit (Figure 1, aerodynamic carrier 1), with thrust generation by at least one propulsion unit of the carrier rocket (as seen in Figure 1 and Page 3, Paragraph 5, lines 1-2, the aircraft 2 has a rocket motor 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Palmer to incorporate the teachings of Holger to provide a carrier rocket system with a launch assistance unit that take off in a horizontal launch with thrust generation from the carrier rocket. One of ordinary skill would have been motivated to make this modification to provide additional thrust at takeoff by utilizing the rocket carrier.


    PNG
    media_image1.png
    622
    783
    media_image1.png
    Greyscale


	Regarding claim 2, which depends on claim 1, as best understood in light of the 112 rejection above. Palmer as modified discloses wherein the carrier rocket comprises at least one of at least one stage section (Palmer as modified is silent to this alternatively optional limitation), at least one propulsion unit (as seen in Figure 2 and more closely in Figure 10, the rocket assembly 2 has a rocket engine 6), at least one payload adapter (Palmer as modified is silent to this alternatively optional limitation), or at least one payload fairing (Palmer as modified is silent to this alternatively optional limitation), which is suitable for use in a staged rocket configured for a vertical launch (a propulsion unit is suitable for use in a staged rocket configured for a vertical launch). 

	Regarding claim 3, which depends on claim 2, Palmer as modified wherein the rocket additionally comprises one, two or more tank sections, in each case with at least one part of at least one tank (as seen in Figure 10, the rocket assembly 2 has a LOX 
tank that’s scaled down). 

	Regarding claim 4, which depends on claim 1, Palmer as modified discloses wherein the launch assistance unit comprises a support structure for purposes of stabilizing the carrier rocket (as seen in Annotated Figure 2 below, the airframe 1 
carries the rocket assembly 2 and is supported by the structure of the airframe 1; Col. 6, lines 40-41).

    PNG
    media_image2.png
    409
    702
    media_image2.png
    Greyscale

	

Regarding claim 6, which depends on claim 1, Palmer as modified discloses
at least one of:
wherein the launch assistance unit (Figure 5, launch platform 1) comprises at least one of a at least one launch or landing device (as seen in Annotated Figure 5 above, the rocket assembly 2 is being launched from the launch platform 1), in each case with at least one of a taxiing system (as seen in Annotated Figure 5 above, there are 4 turbojet engines 3 that propel the airframe 1 from earth’s surface; Col. 6, lines 29-32) or a carriage system, 
wherein the launch assistance system is set up so as to be detachably connected to at least one of a transport or carriage device, for purposes of accelerating the combined carrier rocket system on the ground (Palmer as modified is silent to this alternatively optional limitation); 
wherein the launch assistance system comprises at least one of an electronic or mechanical control system (Figure 5, Airframe 1 Vernier Controls) for purposes of controlling at least one of the launching or flying, carrier rocket system (Figure 5, launch platform 1), prior to the detachment of the launch assistance unit (as seen in Annotated Figure 5 above, before 
the separation of the rocket assembly 2 and the airframe 1, the airframe 1 is controlled by the Vernier control; Col. 8, lines 4-6); 
wherein the launch assistance system comprises at least one air-breathing propulsion system for purposes of at least one of amplifying a thrust generated by the propulsion unit of the carrier rocket in a coupled state, or propelling the launch assistance unit after detachment of the launch assistance unit from the carrier rocket (Palmer as modified is silent to this alternatively optional limitation); or 
wherein the launch assistance system comprises one or a plurality of supply means for purposes of supplying the carrier rocket in the coupled state with at least one of gas, electrical power, or hydraulic pressure (Palmer as modified is silent to this alternatively optional limitation);
Palmer does not appear to specifically disclose wherein the launch assistance system is set up as to glide back to a surface of the earth, in gliding flight; 	
However, Holger in the same field of endeavor teaches wherein the launch assistance system (Figure 1, aerodynamic carrier 1) is set up as to glide back to a surface of the earth, in gliding flight (Page 3, Paragraph 5, lines 5-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Palmer to incorporate the teachings of Holger to provide a launch assistance system that is set up to glide back to the surface of the earth. One of ordinary skill in the art would have been motivated to make this modification to allow the launch vehicle to land conventionally on a modern runway. 

Regarding claim 7, which depends on claim 1, Palmer as modified discloses wherein the launch assistance unit (Figure 2, airframe 1) has a variable wing shape (as seen in Annotated Figure 2 above, the airframe 1 has multiple control surfaces).

Regarding claim 8, which depends on claim 1, Palmer as modified discloses a carrier rocket (Figure 2, rocket assembly 2) for a carrier rocket system (as seen in Figure 2 the rocket assembly 2, and the airframe 1 coupled together are the carrier rocket system). 

Regarding claim 10, which depends on claim 1, as best understood in light of the 112 rejection above. Palmer as modified discloses the invention, and further discloses production of the carrier rocket, in which at least one of at least one stage section (Palmer as modified is silent to this alternatively optional limitation), at least one propulsion unit (as seen in Figure 2 and more closely in Figure 10, the rocket assembly 2 has a rocket engine 6), at least one payload adapter (Palmer as modified is silent to this alternatively optional limitation), or at least one payload fairing (Palmer as modified is silent to this alternatively optional limitation), are incorporated, which are suitable for use in a staged rocket (a propulsion unit is suitable for use in a staged rocket configured for a vertical launch). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Palmer as applied to claim 1 above, and further in view of Scott et al. (US 6,193,187 B1), hereinafter Scott. 
Regarding claim 5, which depends on claim 1, Palmer as modified discloses the invention, but does not appear to specifically disclose a carrier rocket system which is set up to detach in flight a payload fairing provided for protection of at least one load transported by the carrier rocket in each case, and to transport the payload fairing to a surface of the earth via the launch assistance unit. 
However, Scott in the same field of endeavor, teaches a carrier rocket system (as seen in Figure 3, the reusable spacecraft 51 and the aerospacecraft 50) which is set up to detach in flight a payload fairing (Figure 3, fairings 74 consisting of an upper hood 75 and a lower ramp 76) provided for protection of at least one load transported by the carrier rocket in each case (as seen in Figure 3, the reclosable nose fairings are used to protect the orbit satellite 53 that the reusable spacecraft 51 is carrying), and to transport the payload fairing to a surface of the earth via the launch assistance unit (as seen in Figure 1, after the reusable spacecraft is launched at staging 57, then the aerospacecraft 50 is returned to a conventional runway 54). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Palmer to incorporate the teachings of Scott to provide a payload fairing. One of ordinary skill in the art would have been motivated to make this modification because payload fairings are well known, and it would provide additional protection for the payload. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (5,456,424) in view of Cervisi et. al (US 5,402,965), hereinafter Cervisi.  
	Regarding claim 9, Palmer discloses a take-off method for a carrier rocket system with a carrier rocket (Figure 2, rocket assembly 2), and a launch assistance unit initially connected to the latter (as seen in Figure 2 and 5, the rocket assembly 2 is connected to the airframe 1), wherein the take-off method comprises a horizontal take-off of the carrier rocket system aided by the launch assistance unit (as seen in Figure 5, the payload launching rocket assembly 2 and the launch platform airframe 1 are set up to take off in a horizontal launch by the use of the four turbo fan engines 3 on airframe 1 as seen closer in Figure 2), an acceleration to supersonic speed (as seen in Figure 5, the airframe 1 while still being connected to the rocket assembly 2, are reaching a velocity of M=1.6, and then M=3.8 right before detachment occurs), a detachment of the launch assistance unit from the onward-flying carrier rocket after the supersonic speed has been reached (as seen in Figure 5, when the launch platform airframe 1 reaches a velocity of Mach=3.8, then the airframe 1 separates and the rocket assembly 2 continues to travel to orbit), an onward flight of at least one stage of the carrier rocket into an earth orbit (as seen in Figure 5, the rocket assembly 2 is using 1 Rocketdyne, SSME rocket motor to go to orbit), together with a return flight of the launch assistance unit to a surface of the earth (as seen in Figure 5, after the launch platform airframe 1 detaches from the rocket assembly 2, the airframe 1 is returned to a surface of the earth.
Palmer does not appear to specifically disclose a multi-stage rocket. 
However, Cervisi in the same field of endeavor, teaches a multi-stage rocket 
(Figure 2a, launch vehicle 14, 16; Col. 4, Col. 3, lines 64-68 & Col. 4, lines 1-23). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Palmer to incorporate the teachings of Cervisi to provide carrier rocket system with a multi-stage rocket. One of ordinary skill in the art would have been motivated to make this modification to increase the speed of the rocket as it’s going into orbit, because as it’s traveling it will jettison the stages, reducing overall weight. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to 
applicant’s disclosure. 
	Burgener et al. (US 10,384,797 B2) teaches a rocket attached to an airplane. 
	Faget; Michael A. (US 3,702,688) teaches rocket propelled vehicles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA ALEKSIC whose telephone number is (571)272-1659. The examiner can normally be reached Monday-Thursday 8:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEVENA ALEKSIC/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647